DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 03/26/2019.
The preliminary amendment filed 01/20/2021 is acknowledged.

Status of the Claims
Claims 1-30 have been cancelled.
Claims 31-50 have been added.
Claims 31-50 are currently pending in the application.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/06/2019, 06/24/2020, and 11/05/2020 have been considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 31-39 and 45-50 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson et al. (US 2018/0253616) (hereinafter referred to as Johnson), cited by the applicants .


	Re claim 31, Johnson discloses an article (108) comprising:
a substrate that includes a physical surface (fig. 1);
a multi-dimensional machine-readable optical code embodied on the physical surface (fig. 1), wherein the multi-dimensional machine-readable optical code comprises optical elements each representing an encoded value in a set of encoded values (paras. 0039-0043), wherein the optical elements of the multidimensional machine-readable optical code comprises a static data (SD) optical element set (126A-126F) and a lookup data (LD) optical element set (128A-128C), each set embodied on the physical surface (paras. 0039-0043), wherein the LD optical element set encodes a look-up value that references dynamically changeable data (paras. 0039-0043), wherein the SD optical 

Re claim 32, Johnson discloses wherein the distance threshold is a distance at which a resolution of an image captured by an image capture device (102) does not visually differentiate, above a differentiability threshold, between optical elements of the LD optical element sets that are visually different from one another (paras. 0039-0043).

Re claim 33, Johnson discloses wherein the first plurality of optical elements in the SD optical element set (126A-126F) represents context information that is descriptive of the article, and wherein the second plurality of optical elements in the LD optical element set (128A-128C) represents content information that is descriptive of the context information (paras. 0039-0043).

Re claim 34, Johnson discloses wherein the set of encoded values are differentiable based on visual differentiability of the respective optical elements (paras. 0039-0043).



Re claim 36, Johnson discloses wherein the SD and LD optical element sets are not included in a QR code (fig. 1).

Re claim 37, Johnson discloses wherein the substrate includes a plurality of finder optical elements, and wherein the finder optical elements enable a machine vision system to localize one or more of the SD and LD optical element sets within the image (paras. 0048-0049).

	Re claim 38, Johnson discloses wherein the article comprises at least one of a traffic sign, a license plate, a garment, or a decal (para. 0039).

	Re claim 39, Johnson discloses wherein the dynamically changeable data comprises data indicating restricted vehicle types and height restrictions (para. 0053).

Re claim 45, Johnson discloses a method comprising:
receiving a first image of an article (108), captured by an image capture device (102) at a first distance less than a threshold distance, that includes a multi-dimensional machine-readable optical code (fig. 1), wherein the article comprise a substrate that 
decoding the look-up value from the LD optical element set (128A-128C), wherein the LD optical element set is not decodable at the distance greater than the threshold distance, wherein the SD optical element set is decodable at the distance greater than the threshold distance (fig. 1; and paras. 0039-0043);
in response to sending the look-up value to a remote computing device, receiving the dynamically changeable data;

receiving, prior to the first image and captured by the image capture device at a second distance greater than or equal to the threshold distance, a second image of the article (para. 0107);
decoding, the static data that does not reference other data (paras. 0047-0048); and 
performing at least one operation based at least in part on the static data (paras. 0047-0049).

Re claim 46, Johnson discloses wherein the first plurality of optical elements in the SD optical element set (126A-126F) represents context information that is descriptive of the article, and wherein the second plurality of optical elements in the LD optical element set (128A-128C) represents content information that is descriptive of the context information (paras. 0039-0043).

Re claim 47, Johnson discloses wherein the set of encoded values are differentiable based on visual differentiability of the respective optical elements (paras. 0039-0043).

Re claim 48, Johnson discloses wherein each respective optical element has a visual appearance, wherein the visual appearance is a visual gradient value indicating a 

Re claim 49, Johnson discloses wherein the SD and LD optical element sets are not included in a QR code (fig. 1).

Re claim 50, Johnson discloses wherein the distance threshold is a distance at which a resolution of an image captured by an image capture device does not visually differentiate, above a differentiability threshold, between optical elements of the LD optical element sets that are visually different from one another (paras. 0039-0043).

Allowable Subject Matter
Claims 40-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Re claim 40, the prior art of record, taken alone or in combination, fails to teach, in conjunction with other limitations in the claims, wherein the multi-dimensional machine-readable optical code comprises a hierarchy of the SD and LD optical element sets, wherein the SD optical element set includes a plurality of parent optical elements each of the first size and the LD optical element set includes a plurality of child optical elements each of the second size, wherein each parent optical element of the SD 
Re claim 40, the prior art of record, taken alone or in combination, fails to teach, in conjunction with other limitations in the claims, wherein the multi-dimensional machine-readable optical code comprises a top edge, a bottom edge opposite the top edge, a left edge coupling the top and bottom edges, and a right edge coupling the top and bottom edges, wherein a first subset of the optical elements encodes a message, wherein a second subset of the optical elements that encodes error correction data, wherein a third subset of the optical elements that encodes repetition bits, wherein each optical element of the third subset of the optical elements corresponds to a respective optical element of the first or second subsets of the optical elements, and wherein each optical element of the third subset of optical elements is disposed within four optical elements from a particular edge of the multi-dimensional machine-readable optical code that is opposite the edge of the multidimensional machine-readable optical .
	
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Narayanaswami (US 9,396,376).
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/APRIL A TAYLOR/Examiner, Art Unit 2887                                                                                                                                                                                                        

/THIEN M LE/Primary Examiner, Art Unit 2887